DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s reply to the restriction requirement mailed 27 December 2021 was received 28 January 2022.  Applicant has elected Group I, claims 1 – 19 without traverse.  It was noted however that there was also a species election required in the restriction which species election was not made in applicant’s reply.  In an effort to advance prosecution the Examine telephoned Mr. Gabathuler to request the species election.  Applicant subsequently elected species D. “The capsule where the outer wall of the capsule has a diameter such that the capsule seats within the container of the cartridge with the bottom end of the capsule and the membrane positioned proximate to the bottom wall of the container to permit piercing yet having a separation that enables the separation of the membrane from the bottom end of the cylindrical inner wall” as recited in claim 15 and shown in figure 5A.  Therefore, the elected claims for examination are 1 – 6, 8, 12, and 14 – 17.  Claims 7, 9 – 11, 13, and 18 – 20 are withdrawn from further consideration and an action on the merits of claims 1 – 6, 8, 12, and 14 – 17 follows below.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the membrane 40 as claimed in independent claims 1 and 14, must be shown in figure 8 or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "4" and "40" have both been used to designate a membrane.  The specification designates the membrane as shown by reference 40 and is seen in at least figures 1 and 2.  Figure 4A appears to show said membrane as designated by reference sign 4.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: bottom – 16, side wall – 17, and rim – 19.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6, 8, 12, and 14 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the “a hollow interior chamber” recited in line 8 is the same as “the chamber” recited in line 14 or “the interior chamber” recited in lines 15, 16, 18, 20, and 21.
Regarding claim 1, it is unclear if the “an ingredient capsule” recited in line 1 is the same as “the capsule” recited in line 7, and in claims 2 – 6, 8, and 12.
Regarding claim 1, it is unclear if the “an open bottom end” recited in line 9 is the same as “the bottom end” recited in line 10.
Regarding claim 1, line 17, there is no antecedent basis for the term “the bottom outlet piercing element”.
Regarding claim 1, beginning at line 20, it is not understood what is meant by “a beverage medium provided within the interior chamber and sealed therein by the membrane, wherein the beverage medium is arranged to interact with the liquid introduced into the container to form the beverage and flowing into the interior chamber”.  For the purposes of examination, the claim has been interpreted as ‘a beverage medium is provided within the interior chamber and sealed therein by the membrane, wherein the beverage medium is arranged to interact with the liquid introduced into the container and flowing into the interior chamber to form the beverage.
Regarding claim 2, it is unclear if “the otherwise hollow central passage way” is the same as the “central passageway” recited in claim 1 or some other 0 unrecited passageway.
Regarding claim 3, line 5, it is unclear if “the chamber” is the same as the “a hollow interior chamber” recited in claim 1.
Regarding claim 3, there is no antecedent basis for the term “the bottom end of the cylindrical outer wall”
Regarding claim 4, there is no antecedent basis for the term “the inner passage way”.
Regarding claim 4, there is no antecedent basis for the term “the adhesive joint”.
Regarding claim 5, line 4, there is no antecedent basis for the term “the internal chamber”.
Regarding claim 12, claim 1 from which the claim depends is clearly and unequivocally directed to a separate ingredient capsule, which ingredient capsule would be capable of being placed into the interior of a container of a cartridge, and not a cartridge into which the capsule would be placed or a combination of a cartridge and capsule.  It is therefore not clear how the capsule could further comprise a cartridge or the container thereof, which is to say that the claim is not commensurate in scope with the invention of independent claim 1.
Regarding claim 12, line 7, there is no antecedent basis for the term “the bottom outlet piercing element”.
Regarding claim 12, line 8, there is no antecedent basis for the term “the pierced membrane”.
Regarding claim 14, it is unclear if the “a hollow interior chamber” recited in line 14 is the same as “the chamber” recited in line 20, or “the interior chamber” recited in lines 22, 24, 26, and 28.
Regarding claim 14, it is unclear if “the liquid” recited in line 27 is the same as the “a pressurized liquid” recited in line 2.
Regarding claim 14, it is unclear if “the bottom end of the body” recited in line 16 is the same as the “an open bottom end” recited in line 15. 
Regarding claim 15, there is no antecedent basis for the term “the outer wall”.
Regarding claim 15, it is unclear if “the bottom end of the capsule” is the same as the “an open bottom end” recited in claim 14, line 15.
Regarding claim 15, there is no antecedent basis for the term “the bottom wall of the container”.
Regarding claim 15, there is no antecedent basis for the term “the bottom end of the cylindrical inner wall”.
Regarding claim 16, there is no antecedent basis for the term “the bottom end of the cylindrical outer wall”.
Regarding claim 16, line 11, it is unclear if “the chamber” is the same as the “a hollow interior chamber” recited in clam 14.
Regarding claim 16, it is unclear if “the otherwise hollow central passage way” is the same as the “central passageway” recited in claim 14 or some other previously unrecited passageway.
Regarding claim 17, there is no antecedent basis for the term “the inner passage way”.
Regarding claim 17, there is no antecedent basis for the term “the adhesive joint”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapparini US 2012/0100259.
First it is to be noted that claim 1 is directed to an ingredient capsule and not a cartridge in which the capsule would be capable of being used or a combination of a cartridge and said capsule.
Regarding claim 1, Rapparini discloses an ingredient capsule which would be capable of being used with a cartridge that would be used in forming a beverage in a beverage machine that provides a pressurized liquid, which cartridge would have a container defining an interior space, a lid closing an open top end of the container and that is pierceable by the beverage machine to accommodate an inflow of the liquid into the interior space to form the beverage, and a filter disposed within the interior space and containing a first beverage medium arranged to interact with the liquid introduced into the container to form the beverage.  
Regarding the capsule, Rapparini discloses the capsule (1) has a body having an annular disc shape (annulus shape) (paragraph [0065]) fig. 4 b) and a hollow interior chamber surrounding a central passageway and having an open bottom end (fig. 2).  The body has a size and shape which would allow placement of said capsule within the interior space of a container and be positioned with the bottom end of the cartridge body proximate to a bottom end of the container.  There is a membrane (sealing element 10) attached to the body which closes the open bottom end of the body and the central passageway (fig. 7) and the membrane is capable of selectively providing fluid communication between the interior space of the container and the chamber (fig. 7, 9, and 10).  A beverage medium (product 13) is provided within the interior chamber and sealed therein by the membrane (10), the beverage medium (13) is capable of interacting with liquid introduced into the container and flowing into the interior chamber to form the beverage (paragraph [0074]).  That is all that is positively recited.
With respect to the remaining recitations beginning “such that pressurized liquid introduced into the interior space of the container can flow into the interior chamber through the central passageway, and wherein the membrane is piercable by the bottom outlet piercing element of the beverage machine to accommodate an outflow of the liquid, which is flowing into the interior chamber, through the membrane and out the bottom end of the container when pierced” these are seen to be recitations regarding the intended use of the ingredient capsule.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which Rapparini certainly does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “such that pressurized liquid introduced into the interior space of the container can flow into the interior chamber through the central passageway, and wherein the membrane is piercable by the bottom outlet piercing element of the beverage machine to accommodate an outflow of the liquid, which is flowing into the interior chamber, through the membrane and out the bottom end of the container when pierced”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is Rapparini and further that the prior art structure, which is identical in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 2, Rapparini discloses the annular disc shaped body comprises outer walls including an annular top wall (fig. 4) that extends between a cylindrical inner wall and a cylindrical outer wall, the cylindrical inner wall and cylindrical outer wall extend in a generally vertical direction, and the cylindrical inner wall defines the central passageway, and wherein the membrane extends across the bottom end of the cylindrical inner wall and thereby closes the otherwise hollow central passageway (paragraph [0074] and fig. 7).
Regarding claim 3, Rapparini discloses the membrane (10) is attached to the bottom end of the cylindrical outer wall and the cylindrical inner wall and the attachment between the membrane and the cylindrical inner wall is capable of breaking in response to introduction of the pressurized liquid (fig. 9 and 10) which would provide fluid communication between the interior space of the container and the chamber if the capsule would be placed in the interior space of said container.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rapparini US 2012/0100259 in view of Biesheuvel et al. US 2011/0033580.
Regarding claim 4, Rapparini discloses the membrane would be attached to the bottom end of the cylindrical inner wall and when a stress of a prescribed threshold is applied to the membrane through the inner passage way the breakage of the adhesive joint (differential detachment welding allows for easy lifting of the sealing element) (paragraph [0023], [0075] – [0076] and fig. 8 and 9) is caused.  Claim 4 differs from Rapparini in the membrane being joined to the bottom end of the cylindrical inner wall using a food-safe adhesive having a prescribed joining strength so that a stress above a prescribed threshold applied to the membrane causes breakage of the adhesive joint.  
Biesheuvel discloses a capsule (2) having a body with an annular shape, a hollow interior chamber, and an open bottom end (fig. 4a, 4b, and 4c).  A membrane (lid 16) is joined, that is adhered, to the body (releasable seal 54) closing the open bottom end which membrane has a prescribed joining strength so that a stress above a prescribed threshold applied to the membrane causes the breakage of the adhesive joint (peel-seal of predetermined release-strength) (paragraph [0085]).  Since the capsule is used to from a beverage for human consumption it is obvious that a food-safe adhesive would have been used.  Once it was known to join a membrane to the bottom end of a cylindrical inner wall of a capsule with the membrane having a prescribed joining strength so that a stress above a prescribed threshold applied to the membrane causes breakage of the adhesive joint it is not seen that patentability would be conferred based on the particular material used to adhere the membrane to the bottom end of the cylindrical inner wall.  The substitution of one known means of adhesion of the membrane with another known means of adhesion of the membrane to obtain predictable results would have been obvious.
Regarding claim 5, Rapparini discloses the membrane would be capable of separation from the bottom end of the cylindrical inner wall (fig. 10).  
With respect to the remaining recitations beginning “allowing the liquid introduced into the interior space of the container to flow through the central passage and into the internal chamber of the capsule” these are seen to be recitations regarding the intended use of the ingredient capsule and are rejected as such for the same reasons given above in the rejection of claim 1.
Regarding claim 6, Rapparini in view of Biesheuvel disclose the membrane would be sealingly joined to at least a portion of the cylindrical outer wall (permanent connection 56) using an adhesive (glue) (‘580, paragraph [0086]) arranged to maintain a seal when liquid is introduced into the container (‘259, paragraph [0077] and fig. 10).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rapparini US 2012/0100259 in view of Biesheuvel et al. US 2011/003580 in view of Bertash et al. US 2018/0279822.
Claim 8 differs from Rapparini in view of Biesheuvel in the membrane extending beyond the perimeter of the cylindrical outer wall and being crimped circumferentially about the cylindrical outer wall.
Bertash discloses an ingredient capsule (cartridge cup 301) which would be capable of being used with a cartridge to form a beverage.  The capsule has a hollow interior chamber, an open bottom end, a cylindrical outer wall, and would be capable of being placed within the interior space of a container positioned with the bottom end of the body proximate to a bottom end of the container (paragraph [0078] and fig. 3A, 3B, and 3C).  Bertash further discloses the capsule would have a membrane (cover) sealed to the open bottom end, that there are multiple techniques to seal a membrane to a capsule, all of which are conventional and well known in the art, and that among the well-established sealing methods is crimp sealing, that is to say crimping, i.e. bending, the membrane about the cylindrical outer wall (paragraph [0016], [0022]).  In order for the membrane to be crimped circumferentially about the cylindrical outer wall it is obvious that the membrane would necessarily have to extend beyond a perimeter of the cylindrical outer wall in order to be crimped.  Once it was known that multiple methods to seal a membrane about the cylindrical outer wall of a capsule could be employed the substitution of one known method of sealing the membrane to the cylindrical outer wall, such as the seal of Rapparini in view of Biesheuvel for another known sealing method, such as crimp sealing about the cylindrical outer wall as taught by Bertash to obtain predictable results would have been obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                              01 May 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792